Citation Nr: 0946829	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-03 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a testicular 
disability. 

4.  Entitlement to service connection for a skin disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from April 1965 to March 1969.  Receipt of the Vietnam 
Service Medal and the Meritorious Unit Commendation are 
indicated by the evidence of record. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied service connection for the 
above-listed issues. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the case 
must be remanded for further evidentiary and procedural 
development. 

Reasons for remand

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

The Veteran has contended that his bilateral hearing loss and 
tinnitus are related to exposure to combat noise.  
Specifically, the Veteran has argued that he was exposed to 
constant gunfire while aboard the USS Allen M. Sumner.  The 
Veteran's service personnel records indicate that the USS 
Allen M. Sumer was awarded a Meritorious Unit Commendation 
for meritorious service from March 8 through August 20, 1967 
in connection with operations against enemy aggressor forces 
in Vietnam.  The citation notes that "Destroyer Squadron 
Sixteen inflicted heavy damage on enemy troops, installations 
and logistic support forces with highly accurate five-inc[h] 
gunfire".  Administrative remarks from the USS Allen M. 
Sumner's Western Pacific deployment in 1967 indicate that the 
ship came under "heavy combat fire" on several occasions.  
In this case the Board finds that combat presumption applies 
and supports a conclusion that the Veteran suffered acoustic 
trauma during service.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  

During the September 2006 VA examination, the examiner stated 
that there was "nothing in the Veteran's file to indicate 
that he was exposed to hazardous noise while in the Navy."  
The examiner therefore addressed the Veteran's potential 
noise exposure from wearing a headset as a radio operator for 
extended periods of time but stated that there was "nothing 
to indicate he would have been listening to sounds at a 
hazardous level."  As discussed immediately above, the Board 
is conceding that the Veteran suffered acoustic trauma also 
from gunfire aboard ship during service.  

As the Board has determined that the underlying rationale of 
the VA examiner's opinion is incorrect, a new medical opinion 
which takes into consideration the Veteran's in-service 
acoustic trauma must be obtained. 

3.  Entitlement to service connection for a testicular 
disability. 

A review of the Veteran's service treatment records indicate 
that he complained of testicular discomfort on December 28, 
1968.  In February 1998, he was diagnosed with a varicocele.  
Private treatment records from September 2003 document that 
the Veteran complained of a painful testicle.  In August 
2006, a VA examiner stated that the Veteran has a possible 
left varicocele.  

In August 2006, the VA examiner stated that the Veteran's 
complaints of "left testicular discomfort is less likely 
than not caused by the traumas sustained on or before 
December 28, 1968."  No explanation for this opinion was 
provided.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."].  See also 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Moreover, 
the VA examiner did not comment on the potential relationship 
between the Veteran's varicocele and his in-service complaint 
of testicular discomfort.  Accordingly, the Board believes an 
additional examination is required.

4.  Entitlement to service connection for a skin disability. 

The evidence of record indicates that the Veteran has not 
been provided a medical examination for his claimed skin 
disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in service connection claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim. 

The evidence of record indicates that the Veteran has been 
diagnosed with skin cancer.  See an October 2001 private 
treatment record.  Moreover the Veteran has stated that he 
separated from service with a rash on his chest and has 
continued to have skin problems on and off since separation.  
See the January 2007 Substantive Appeal.  While cognizant 
that portions of the Veteran's service treatment records are 
missing through no fault of his own, the Veteran is 
considered competent to establish a rash diagnosis, since a 
rash is a condition capable of identification by a lay 
person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Accordingly McLendon elements (1) and (2) have been 
met.  Furthermore, based on the Veteran's statements 
regarding continuity of symptomatology, the Board finds that 
McLendon element (3) has also been satisfied. 

With respect to McLendon element (4), this case presents 
certain medical questions which cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions 
concern whether the Veteran has a current skin disability 
and, if so, whether such a disability is related to his 
military service.  Accordingly, McLendon element (4), and 
therefore all elements, have been met. 

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a heath care 
provider with appropriate expertise to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether the Veteran's 
hearing loss and/or tinnitus is at least 
as likely as not (e.g. a 50/50 
probability) related to his military 
service to include his presumed noise 
exposure therein, including noise from 
gunfire aboard ship.  If the reviewing 
clinician finds that physical examination 
of the Veteran and/or diagnostic testing 
is necessary, such should be accomplished.  
A report should be prepared and associated 
with the Veteran's VA claims folder.

2.  VBA should schedule the Veteran for an 
examination with a heath care provider 
with appropriate expertise for the purpose 
of addressing the existence and etiology 
of the Veteran's claimed testicular 
disability.  The Veteran's VA claims 
folder must be made available to the 
examiner.  The examiner should either 
diagnose a testicular disability or rule 
it out as a diagnosis.  Any diagnostic 
testing deemed to be necessary by the 
examiner should be accomplished.  If the 
examiner determines that the Veteran 
suffers from a testicular disability, 
he/she should state whether it is at least 
as likely as not (e.g. a 50/50 
probability) that the Veteran's disability 
is related to his military service, to 
include reported testicular discomfort on 
December 28, 1968.  A report of the 
examination should be prepared and 
associated with the Veteran's VA claims 
folder.

3.  VBA should schedule the Veteran for an 
examination with a heath care provider 
with appropriate expertise for the purpose 
of addressing the existence and etiology 
of the Veteran's claimed skin disorder.  
The Veteran's VA claims folder must be 
made available to the examiner.  The 
examiner should either diagnose a skin 
disability or rule it out as a diagnosis.  
Any diagnostic testing deemed to be 
necessary by the examiner should be 
accomplished.  If the examiner determines 
that the Veteran suffers from a skin 
disorder, he/she should state whether it 
is at least as likely as not (e.g. a 50/50 
probability) that the Veteran's disability 
is related to his military service.  A 
report of the examination should be 
prepared and associated with the Veteran's 
VA claims folder.

4.  VBA should then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, in whole or in 
part, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response. 
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


